DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,973,633 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.  The examiner respectfully disagrees that the amendments to claims 1, 14, and 20 incorporate the allowable subject matter of now cancelled claim 11.  
Previously, claim 11 depended on claim 1, and referred to “the acoustic signal” of claim 1, where claim 1 recited, in part, “a nonlinear cancellation signal [is] included within an acoustic signal”.  In that context, claim 11 was directed to the acoustic signal of claim 1, which included within itself the nonlinear cancellation signal.  Therefore, the allowable subject matter of claim 11 was “receiving a nonlinear cancellation signal included within an acoustic signal from a network”.
Presently, the feature of “receiving an acoustic signal from a network” has been amended to claim 1, but there is no recitation that “a nonlinear cancellation signal included within the acoustic signal” is the acoustic signal received from the network.  The broadest reasonable interpretation of the instant independent claim is such that the nonlinear cancellation signal is included within the acoustic signal before the cancellation of nonlinear distortions is performed (i.e., the claim language is not clear .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-10, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins, US 4,100,373 A (previously cited), in view of Mosier et al., US 4,531,189 A (previously cited and hereafter Mosier).
Regarding claim 1, Perkins discloses an adaptive linearizing acoustic coupling system (see Perkins, abstract).  Perkins teaches an acoustic coupler to allow a modem’s data signals to be output to a telephone, where the modem’s digital data signal is converted to an acoustic signal and coupled to the telephone’s microphone for transmission of data over a telephone connection (see Perkins, column 1, lines 14-30).  In particular, Perkins teaches that the coupling transfer function of a typical telephone’s microphone is very non-linear, and an adaptive feedback network compensates for the distortion by calculating the distortion and creating a distortion correction signal for output with the modem data (see Perkins, column 1, lines 50-55 and column 2, lines 3-40 and figure 1, units 1-5 and 11-16).  While Perkins teaches digital signals and sampling within the system, it is not clear if the system includes “a memory that stores instructions” and “a processor that executes the instructions to perform” the above operations.
Mosier discloses a data conversion, communication, and analysis system, where a local station communicates with a remote central computer subsystem through a telephone network (see Mosier, abstract, column 4, lines 52-59, and figure 1, units 2, 6, 8, and 10).  In particular, the local station’s 
“A device, comprising: 
a memory that stores instructions; and
a processor that executes the instructions to perform operations, the operations comprising:” (see Perkins, column 2, lines 6-12 in view of Mosier, column 6, lines 31-54, column 18, lines 4-26, and figure 3, units 48 and 56):

“receiving an acoustic signal from a network; and” (see Perkins, column 1, lines 14-30 and column 2, lines 3-6, and figure 1, unit 1);

“canceling, via a nonlinear cancellation signal included within the acoustic signal, a portion of nonlinear distortions created once a component of the device emits a linear signal.” (see Perkins, column 1, lines 14-30, column 2, lines 3-40, and figure 1, units 1-5 and 11-16).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the acoustic signal includes the linear signal and the nonlinear cancellation signal” because Perkins teaches that the modem’s digital data and a distortion correction signal are combined and then the combined signal is converted to an analog signal for 
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the linear cancellation signal is determined based on the linear signal” because Perkins teaches that the telephone earpiece provides a telephone line signal that is “substantially distortion-free” and the receiver coupler with the A-D converter is used to sample said telephone line signal, where the sampled signal obviously has some distortion created by the earpiece speaker and the receiver coupler (e.g., microphone), which will then be cancelled to some degree by the adaptive feedback network, and the adaptive feedback network uses an error signal includes any distortion, or difference, from the input signal, such that it is obvious that linear and non-linear distortions are at least partially cancelled, or compensated (see Perkins, column 1, lines 15-30, column 1, lines 50-55, column 2, lines 3-40, and figure 1, units 1-5 and 11-16).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the nonlinear cancellation signal is selected from a plurality of nonlinear cancellation signals based upon a model of the device, a volume level output of a loudspeaker of the device, or a combination thereof” because Perkins teaches outputting an analog signal to the telephone’s microphone, where the analog signal corresponds to the modem’s digital data, where the digital data has an amplitude, or volume level, and the nonlinear cancellation signal is selected from the memory based on the amplitude and rate of change of the digital data. (see Perkins, column 1, lines 24-30 and column 2, line 35 - column 3, line 18).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the operations further comprise receiving a nonlinear distortion signal at a microphone of the device” because Perkins teaches the acoustic signal including the nonlinear distortion is received from the telephone earpiece by the receiver coupler, so that the 
Regarding claim 8, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “device of claim 7, wherein the nonlinear cancellation signal is generated based on the nonlinear distortion signal” because the adaptive feedback network is dynamically adjusting over time (see Perkins, column 2, line 58 - column 3, line 18).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the operations further comprise canceling a portion of a nonlinear distortion of a different component of the device” because Perkins teaches that the telephone earpiece provides a telephone line signal that is “substantially distortion-free” and the receiver coupler with the A-D converter is used to sample said telephone line signal, where the sampled signal obviously has some distortion created by the earpiece speaker and the receiver coupler (e.g., microphone), which will then be cancelled to some degree by the adaptive feedback network (see Perkins, column 2, lines 12-40 and figure 1, units 2 and 11-16).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the operations further comprise improving a quality of a sound emitted from a loudspeaker of the device via the canceling” because Perkins teaches removal of the unwanted distortion from the telephone line signal, such that it makes obvious that the sound quality, or fidelity, is improved by providing a more accurate audio signal representing the modem’s digital data signal (see Perkins, column 1, lines 50-56 and column 5, lines 47-52).
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “device of claim 1, wherein the operations further comprise integrating the nonlinear cancellation signal with the linear signal” because Perkins teaches that acoustic signal, produced by converting the modem’s digital data signal to an analog signal for transmission over the telephone line, 
Regarding claim 14, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious a method with these features.  Specifically, the combination of Perkins and Mosier makes obvious:
“A method, comprising: 
	
receiving, by a processor of a device executing instructions from a memory, an acoustic signal from a network; and” (see Perkins, column 1, lines 14-30 and column 2, lines 3-6, and figure 1, unit 1);


“canceling by the processor, via a nonlinear cancellation signal included within the acoustic signal, a portion of nonlinear distortions created once a component of the device emits a linear signal.” (see Perkins, column 1, lines 14-30, column 2, lines 3-40, and figure 1, units 1-5 and 11-16 and in view of Mosier, column 6, lines 31-54, column 18, lines 4-26, and figure 3, units 48 and 56, makes obvious software to control the adaptive feedback network to compensate the modem output, which will cancel nonlinear distortions in the acoustic coupler by outputting an acoustic signal comprising the linear, or modem data, signal combined with the distortion compensation signal). 

Regarding claim 15, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method of claim 14, wherein the nonlinear cancellation signal is stored in a profile” because Perkins teaches that the nonlinear cancellation signal is read from and written to the memory based on the amplitude and rate of change of the digital data, where the data written to the memory is the distortion correction signal corresponding to a specific amplitude and rate of change of the modem signal, such that the memory stores a dynamically adjustable profile of the current modem and telephone in use (see Perkins, column 1, lines 24-30, column 1, lines 50-55, and column 2, line 35 - column 3, line 18).
Regarding claim 16, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method of claim 14, further comprising passing the linear signal to a loudspeaker of the device” because Perkins teaches that the modem’s digital data is converted to an 
Regarding claim 17, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method of claim 14, wherein the nonlinear cancellation signal is selected from a plurality of nonlinear cancellation signals based upon a model of the device, a volume level output of a loudspeaker of the device, or a combination thereof” because Perkins teaches an analog signal corresponding to the modem’s digital data, where the digital data has an amplitude, or volume level, and the nonlinear cancellation signal is selected from the memory based on the amplitude and rate of change of the digital data. (see Perkins, column 1, lines 24-30 and column 2, line 35 - column 3, line 18).
Regarding claim 19, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method of claim 14, further comprising canceling a portion of a nonlinear distortion of a different component of the device” because Perkins teaches that the telephone earpiece provides a telephone line signal that is “substantially distortion-free” and the receiver coupler with the A-D converter is used to sample said telephone line signal, where the sampled signal obviously has some nonlinear distortion created by the earpiece speaker and the receiver coupler (e.g., microphone), which will then be cancelled to some degree by the adaptive feedback network (see Perkins, column 2, lines 12-40 and figure 1, units 2 and 11-16).
Regarding claim 20, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and for the same reasons makes obvious a non-transitory computer-readable device with these features.  Specifically, the combination of Perkins and Mosier makes obvious:
 of a device, cause the processor to perform operations, the operations comprising: 
	
receiving an acoustic signal from a network; and” (see Perkins, column 1, lines 14-30 and column 2, lines 3-6, and figure 1, unit 1);

“canceling, via a nonlinear cancellation signal included within the acoustic signal, a portion of nonlinear distortions created once a component of the device emits a linear signal.” (see Perkins, column 1, lines 14-30, column 2, lines 3-40, and figure 1, units 1-5 and 11-16 and in view of Mosier, column 6, lines 31-54, column 18, lines 4-26, and figure 3, units 48 and 56, makes obvious the non-transitory computer-readable device with the software to control the adaptive feedback network to compensate the modem output, which will cancel nonlinear distortions in the acoustic coupler by outputting an acoustic signal comprising the linear, or modem data, signal combined with the distortion compensation signal).

Regarding claim 21, see the preceding rejection with respect to claim 20 above.  The combination makes obvious the “non-transitory computer-readable device of claim 20, wherein the acoustic signal includes the linear signal and the nonlinear cancellation signal” because Perkins teaches that the modem’s digital data and a distortion correction signal are combined and then the combined signal is converted to an analog signal for coupling to a telephone’s microphone (see Perkins, column 1, lines 15-30, column 2, lines 3-12, and figure 1, units 1-5).
21. (NEW) The.

Allowable Subject Matter
Claims 4, 6, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

The Non-patent literature from the Science Fiction and Fantasy StackExchange site, titled “How does David Lightman in WarGames manage to hack a computer by dialing a number?” (previously cited) (https://scifi.stackexchange.com/questions/66882/how-does-david-lightman-in-wargames-manage-to-hack-a-computer-by-dialing-a-numbe), retrieved on 9/17/2020, where relevant information regarding an acoustic coupler for a modem was posted between the dates of 9/1/2014 and 4/22/2015 (see pp. 1-5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/Examiner, Art Unit 2653

/RYAN ROBINSON/Primary Examiner, Art Unit 2653